BETTS, District Judge.
The above vessel and cargo were captured as prize, March 30, 1863, at sea, off Little River inlet, by the United States steamer Monticello, near the coast of North and South Carolina, and were sent to this port for adjudication. The writ of attachment and the monition were duly served, and were returned April 28 thereafter, and proclamation and default thereon were taken in open court. The vessel’s papers, found on board of her on her capture, were a certificate of British registry, dated at Nassau, N. P.. February 21, 1862. showing that she was owned by Augustus John Ad-derly of that place: a shipping agreement, dated March 16. 1863, showing that she was bound on a voyage from Nassau to Beaufort. N. C., and back to Nassau and other port or ports; and her clearance at the same port, dated March 16, 1863, for the same destination, with the cargo and the bill of lading thereof on board. The master, the mate., and the cook were examined in preparatorio as witnesses, and testified that the vessel was captured off the coast of South Carolina, about 35 miles to the south of Wilmington: that she was English-owned, and was bound for any Confederate port she could reach r that they knew of the blockade of the ports, along the coast; and that all understood that the vessel was destined to ran the blockade. The case admits of no question, on the proofs, that the vessel was. when seized, intentionally engaged in an attempt to violate the existing blockade of the coast. ' A decree of condemnation of the vessel and cargo is, accordingly, rendered.